Case 1:17-cv-00823-MN Document 325 Filed 11/05/19 Page 1 of 1 PageID #: 2299


                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

                                              )
  BIOGEN INTERNATIONAL GMBH and               )
  BIOGEN MA INC.,                             )
                                              )
                       Plaintiffs,            )
                                              )   Civil Action No. 17- 0823-LPS
                 v.                           )   (Consolidated)
                                              )
  AMNEAL PHARMACEUTICALS LLC,                 )
                                              )
                       Defendant.             )

                               NOTICE OF APPEARANCE

          PLEASE ENTER THE APPEARANCE of Stephanie Smiertka Riley of Connolly

Gallagher LLP, 1201 North Market Street, 20th Floor, Wilmington, DE 19801, to represent

Defendants Aurobindo Pharma Ltd. and Aurobindo Pharma USA, Inc. in the above-captioned

action.


                                         Respectfully submitted,
 Of Counsel:
                                         CONNOLLY GALLAGHER LLP
 Steven J. Moore, Esq. (Pro Hac Vice)
 James Nealon, Esq. (Pro Hac Vice)      /s/ Stephanie S. Riley
 Withers Bergman LLP
 1700 East Putnam Avenue                 Arthur G. Connolly, III (#2667)
 Greenwich, Connecticut 06830            Ryan P. Newell (#4744)
 Phone: (203) 302-4100                   Stephanie Smiertka Riley (#5803)
 Fax: (203) 302-6611                     1201 North Market Street, 20th Floor
 Steven.moore@withersworldwide.com       Wilmington, DE 19801
 James.nealon@withersworldwide.com       (302) 757-7300
                                         aconnolly@connollygallagher.com
                                         rnewell@connollygallagher.com
                                         sriley@connollygallagher.com

                                         Attorneys for Defendants Aurobindo Pharma Ltd.
 Dated: November 5, 2019                 and Aurobindo Pharma USA, Inc.
